Citation Nr: 0215642	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  97-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Determination of proper initial rating for sinusitis with 
cluster headaches.

(The issue of entitlement to service connection for the 
residuals of status post Z-plasty of the right hand will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served from March 1989 to April 1997.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Board notes that, in the November 1997 substantive appeal 
and its attached cover page, the veteran requested an appeals 
hearing before a hearing officer at the RO.  However, the 
record contains a December 1997 Decision Review Officer (DRO) 
report further discussing the veteran's request for an 
appeals hearing.  The DRO report reflects in summary that the 
veteran had agreed to appear to a VA examination and that his 
claim would be re-adjudicated based on the new medical 
findings per the VA examination.  It was further agreed that, 
if at that point the veteran was not satisfied with the DRO's 
decision, he would request an appeals hearing.  As the record 
does not contain further indication that following the 
scheduled VA examination the veteran or his representative 
requested an RO hearing, the Board deems the veteran's 
November 1997 request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.700-20.704 (2001).

Lastly, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development on the issue of service connection for the 
residuals of status post Z-plasty of the right hand.  When 
the Board completes the required development, it will notify 
the appellant and the veteran as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal. 

2.  Prior to December 11, 1998, the veteran's symptomatology 
was characterized mainly by cluster headaches with nasal 
congestion and rhinorrhea, occurring three to four times a 
year and lasting from 30 minutes to 8 or 9 hours at a time. 

3.  As of December 11, 1998, the veteran's symptomatology has 
been characterized by headaches, with at least 6 episodes of 
headaches during 2000 and 10 episodes of headaches during 
2001.  He is currently employed with the U.S. Postal Service, 
although he takes about one day off from work each month due 
to his headaches that are currently intermittent in nature, 
and he may be headache free for up to three or four months at 
a time.

4.  As of December 11, 1998, the veteran's symptomatology has 
not required him to undergo radical surgery or produced 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  As well, the veteran's symptomatology is not 
characterized by very frequent, completely prostrating and 
prolonged headache attacks, productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The initial rating assigned to the veteran's sinusitis 
with cluster headaches effective prior to December 11, 1998 
is appropriate, and the criteria for an initial disability 
evaluation in excess of 10 percent have not been met.  38 
U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.97, 4.124a, Diagnostic Codes 
6512-8100 (2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); Fenderson 
v. West, 12 Vet. App. 119 (1999).

2.  The initial rating assigned to the veteran's sinusitis 
with cluster headaches effective as of December 11, 1998 is 
appropriate, and the criteria for an initial disability 
evaluation in excess of 30 percent have not been met.  38 
U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.97, 4.124a, Diagnostic Codes 
6512-8100 (2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); Fenderson 
v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show that he is 
entitled to an increased initial rating for his sinusitis 
with cluster headaches via the April 1997 rating decision, 
the September 1997 statement of the case, the September 1998 
and April 2002 supplemental statements of the case, and the 
August 2002 rating decision.  Specifically, the appellant has 
been informed of the need to provide evidence showing that 
his disability meets the criteria for the assignment of the 
next higher disability evaluation under the applicable 
Diagnostic Codes.  The notification requirement has therefore 
been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In this case, in an August 2001 RO letter, the veteran was 
provided with specific information concerning the changes in 
the law pursuant to VCAA.  As well, in March and July 2002 RO 
letters, the veteran was notified of the specific information 
or evidence needed to substantiate his claim, as well as of 
the VA's duty to assist him in obtaining such evidence.  
Additionally, per the veteran's request, the RO has obtained 
and associated with the claims file the veteran's treatment 
records from the Tampa VA Medical Center.  The veteran has 
been also examined by VA for his sinus disability in 1998 and 
2002.  And, in a September 2002 Board letter, he was given a 
90-day period to present additional evidence and/or 
testimony, if he so desired.  At present, the Board finds 
that the record includes all identified relevant medical 
records which were available.  No additional unobtained 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been identified.  
The veteran has also been given the opportunity to present 
testimony at a personal hearing, but he has declined such 
opportunity.  Thus, the duty to assist requirement has been 
satisfied as well.

I.  The Applicable Law

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In this case, service connection is currently in effect for 
sinusitis with cluster headaches, rated as 10 percent 
disabling effective prior to December 11, 1998, and as 30 
percent disabling thereafter.  The veteran's disability is 
currently evaluated under the provisions of 38 C.F.R. §§ 
4.97, 4.124a Diagnostic Codes 6512-8100 (2001).  Diagnostic 
Code 6512 contemplates chronic frontal sinusitis, and 
Diagnostic Code 8100 contemplates migraine headaches.

Under Diagnostic Code 6512, a 10 percent rating is warranted 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is applicable when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6512 (2001).  A note following this code 
explains that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97 (note following Diagnostic Codes 6510-6514).

Under Diagnostic Code 8100, a 10 percent evaluation is 
assignable when there are characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent rating is warranted when there are migraines with 
prostrating attacks occurring on average once a month over 
the last several months.  A 50 percent evaluation is 
warranted if with very frequent, completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2001).

II.  Symptomatology Prior to December 11, 1998

The veteran's service medical records reflect that he was 
treated for complaints of recurrent headaches and nasal 
drainage during his service.  Following his service, the 
veteran was examined by VA in March 1998.  At that time, he 
had a history of recurrent headaches three to four times a 
year, lasting from 30 minutes to 8 or 9 hours at a time.  The 
headaches were deemed to occur in clusters and were not 
seasonal.  He also experienced nasal congestion and 
rhinorrhea at the onset of the headaches.  In between 
headache episodes, he had sinus symptomatology.  Upon 
examination, he did not present evidence of purulent 
drainage, dyspnea, or difficulty breathing.  However, he did 
show evidence of a deviated septum to the left with 
approximately 60 percent obstruction on the left side and 40 
percent obstruction on the right side.  No prior nose or 
sinus surgery was reported/noted.  And, upon x-ray 
examination, no sinusitis or abnormal sinuses were noted.

Treatment records from the Tampa VA Medical Center (VAMC) 
dated from 1998 to 2002 describe the continuing treatment the 
veteran has received for his sinus problems.  The VAMC 
records dated in 1998 do not show any additional or different 
symptomatology than that reflected during the March 1998 VA 
examination described above. 

Upon a review of the evidence, the Board finds that the 
veteran's sinusitis with cluster headaches do not meet the 
criteria for an increased initial rating in excess of 10 
percent effective prior to December 11, 1998.  Specifically, 
prior to December 11, 1998, the veteran's symptomatology was 
characterized mainly by cluster headaches with nasal 
congestion and rhinorrhea.  The headaches occurred three to 
four times a year, lasting from 30 minutes to 8 or 9 hours at 
a time; the nasal congestion and rhinorrhea appeared to occur 
during and in between headache episodes.  However, the 
medical evidence simply does not show that the veteran's 
disability was characterized by three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  As well, the medical evidence simply does not show 
that the veteran's disability was characterized by 
prostrating headache attacks occurring on average once a 
month over the last several months.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and the claim is denied.  The initial rating assigned to the 
veteran's sinusitis with cluster headaches effective prior to 
December 11, 1998 is appropriate under either Diagnostic Code 
6512 or 8100, and thus, the criteria for an initial 
disability evaluation in excess of 10 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4, 4.97, 4.124a, Diagnostic Codes 
6512-8100 (2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); Fenderson 
v. West, 12 Vet. App. 119 (1999).

In arriving at this conclusion, the Board deemed the 
veteran's symptoms of headaches to be related to his service-
connected sinusitis.  The rating criteria for sinusitis 
(under Diagnostic Code 6512) clearly contemplates headaches 
as an element to be considered for ratings at, and above, 10 
percent.  In Butts v. Brown, 5 Vet. App. 532 (1993), the 
United States Court of Appeals for Veterans Claims ("the 
Court") provided for the assignment of a diagnostic code 
dependent on the facts of a case.  In this case there is no 
evidence of headaches separate and apart from the currently 
service-connected sinusitis, or from the sinus headaches 
sustained in service.  These findings are supported by a 
March 2002 VA neurological examination which specifically 
found that the veteran's headaches were as likely as not 
related to his sinusitis.  As such, the evidence is against 
the assignment of a separate rating for headaches prior to 
December 11, 1998.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased initial rating in excess of 10 
percent effective prior to December 11, 1998.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 (2001).

III.  Symptomatology as of December 11, 1998

Medical records from the Tampa VAMC dated from 1998 to 2002 
describe the treatment the veteran has received for his sinus 
disability.  Specifically, April 1999 notations show the 
veteran reported headaches three times per year, occurring in 
clusters of two weeks with one week off and followed again by 
two weeks of headaches.  May 1999 notations reveal the 
veteran's headaches had started to occur more frequently and 
for longer periods of time, occurring for periods of six 
months, four out of 7 days per week.  The headaches started 
in the middle of the head behind the nose, then moving to the 
right side of the head and with photophobia.  And, November 
2000 notations show the veteran's headaches lasted from 20 
minutes to 8 hours, intermittently, two or three weeks at a 
time.  His headaches were accompanied by runny, stuffy nose 
on the right side, photophobia and nausea.  He took Motrin 
for the pain.  It was noted the veteran had missed one day of 
work due to headaches that same month.

Additionally, January 2001 Tampa VAMC notations further note 
that the veteran missed an average of one to one and a half 
months of work a year due to headaches.  And, October 2001 
notations reveal he had presented paperwork from the U.S. 
Postal Service where he is currently employed showing that 
his headaches interfere with his ability to work.  Lastly, 
June 2002 notations reflect that the veteran continues to 
have headaches, has had at least 6 episodes of headaches in 
the past six months causing him to miss work, and at least 10 
episodes of headaches during 2001.  He has been treated with 
antibiotics and is currently on various medications in an 
attempt to prevent the episodes without success.  He 
continues to take Motrin for the headaches.

In August 2002, the veteran was examined for the last time by 
VA.  At this time the veteran underwent sinus and 
neurological examinations.  The examinations reflect that he 
is currently employed with the U.S. Postal Service loading 
and unloading trucks and has taken about one day off work per 
months for the past four years due to his headaches.  When he 
has headaches, he takes Tylenol no. 3, Motrin and/or Zomig.  
At work, he suffers from headaches and, when severe, he will 
use oxygen.  His headaches are currently intermittent in 
nature, and he may be headache free for up to three or four 
months at a time.  Upon examination, he was found to be alert 
and oriented times three.  He had fluent speech; no anomia; 
intact attention, concentration and calculation; intact 
extraocular muscles; and facial, palatal and all extremities 
symmetry.

Lastly, the evidence includes records from the U.S. Postal 
Service showing the veteran has been employed, at least, 
since January 2000.

Upon a review of the evidence, the Board finds that the 
veteran's symptomatology as of December 11, 1998 does not 
satisfy the criteria for the assignment of a 50 percent 
disability rating. There is no evidence of surgery, as 
contemplated under the diagnostic code 6512, as of the date 
of the veteran's original claim filed in 1997.  Further, 
there is no evidence of near constant sinusitis as evidenced 
by the many treatment entries.  Although the veteran's sinus 
condition has required the use of antibiotics, albeit of 
undetermined frequency as of the evidence of record, the 
veteran's symptomatology is not characterized by purulent 
discharge or crusting.  As well, the medical records do not 
include x-ray evidence of sinus abnormalities.  As such, the 
veteran's symptomatology as of December 11, 1998 does not 
meet the criteria for the assignment of an initial rating in 
excess of 30 percent under Diagnostic Code 6512.  See 38 
C.F.R. § 4.97, Diagnostic Code 6512 (2001).

Furthermore, although it is clear that the veteran's 
headaches have increased in frequency, the evidence does not 
show that the headache episodes are productive of completely 
prostrating and prolonged attacks which in turn produce 
severe economic inadaptability.  The veteran continues to be 
employed by the U.S. Postal services, albeit he must take off 
from work about one day a month due to the headaches.  The 
Board acknowledges that the veteran currently takes Tylenol 
no. 3, Motrin, Zomig and/or oxygen for his headaches, 
however, the medical evidence is clear that the veteran's 
headaches are intermittent in nature and that he may be 
headache free for up to three or four months at a time.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and the claim is denied.  The initial rating assigned to the 
veteran's sinusitis with cluster headaches effective as of 
December 11, 1998 is appropriate under either Diagnostic Code 
6512 or 8100, and thus, the criteria for an initial 
disability evaluation in excess of 30 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4, 4.97, 4.124a, Diagnostic Codes 
6512-8100 (2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); Fenderson 
v. West, 12 Vet. App. 119 (1999).

In arriving at this conclusion, the Board deemed the 
veteran's symptoms of headaches to be related to his service-
connected sinusitis.  The rating criteria for sinusitis 
(under Diagnostic Code 6512) clearly contemplates headaches 
as an element to be considered for ratings at, and above, 30 
percent.  As previously indicated, in Butts, supra, the Court 
provided for the assignment of a diagnostic code dependent on 
the facts of a case.  In this case there is no evidence of 
headaches separate and apart from the currently service-
connected sinusitis, or from the sinus headaches sustained in 
service.  These findings are supported by the veteran's March 
2002 VA neurological examination which specifically found 
that the veteran's headaches were as likely as not related to 
his sinusitis.  As such, the evidence is against the 
assignment of a separate rating for headaches as of December 
11, 1998.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased initial rating in excess of 30 
percent effective as of December 11, 1998.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 (2001).


IV.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's sinusitis with cluster headaches has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards. 

The Board acknowledges the veteran's contentions that his 
ability to obtain and retain gainful employment has been 
severely impaired due to the headaches.  However, the Board 
finds that the medical evidence of record simply does not 
indicate that the veteran's disability, per se, is productive 
of marked interference with employment.  As a matter of fact, 
the veteran is currently employed with the U.S. Postal 
Service, albeit with increased difficulty due to his 
headaches.  Other than his own statements, the veteran has 
not submitted any evidence in support of his contention that 
his sinusitis with cluster headaches in fact causes marked 
interference with employment.  In this respect, the law is 
clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  With respect to the 
disability at issue, the applicable rating criteria 
contemplate higher ratings.

However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

The initial rating assigned to the veteran's sinusitis with 
cluster headaches effective prior to December 11, 1998 is 
appropriate, and entitlement to an initial disability 
evaluation in excess of 10 percent is denied.

The initial rating assigned to the veteran's sinusitis with 
cluster headaches effective as of December 11, 1998 is 
appropriate, and entitlement to an initial disability 
evaluation in excess of 30 percent is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

